UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                         TOZZI, CAMPANELLA, and CELTNIEKS
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                           Sergeant SHAWN F. HUDSON
                           United States Army, Appellant

                                    ARMY 20140428

                      Headquarters, 82d Airborne Division
                 Deidra J. Fleming, Military Judge (arraignment)
                      Tara A. Osborn, Military Judge (trial)
            Colonel John N. Ohlweiler, Staff Judge Advocate (pretrial)
 Lieutenant Colonel Susan K. McConnell, Acting Staff Judge Advocate (post-trial)


For Appellant: Major Andres Vazquez, Jr., JA; Captain John L. Schriver, JA.

For Appellee: Major Daniel D. Derner, JA.


                                     18 August 2015

                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

TOZZI, Senior Judge:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of three specifications of failure to go to his appointed place
of duty, two specifications of absence without leave, and two specifications of
wrongful use of cocaine in violation of Articles 86 and 112a Uniform Code of
Military Justice, 10 U.S.C. §§ 886, 912a (2012) [hereinafter UCMJ]. The military
judge sentenced appellant to a bad-conduct discharge, confinement for five months,
and reduction to the grade of E-1. The convening authority approved the bad-
conduct discharge, confinement for 120 days, and reduction to the grade of E-1.
Appellant received sixty-seven days of sentence credit.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises no allegations of error. Appellant personally submitted one matter pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982) wherein he asks this court to
provide appropriate relief to remedy the dilatory post-trial processing of his case.
HUDSON—ARMY 20140428

We agree that relief is appropriate in this case and grant thirty days confinement
credit.

                              LAW AND DISCUSSION

        The convening authority took action 353 days after the sentence was
adjudged, 344 of which are attributable to the government. The record in this case
consists of two volumes, and the trial transcript is 156 pages. Although we find no
due process violation in the post-trial processing of appellant’s case, we must still
review the appropriateness of the sentence in light of the unjustified dilatory post-
trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219, 224
(C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are] required to
determine what findings and sentence ‘should be approved,’ based on all the facts
and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000).

        It took 239 days to serve the record of trial on appellant’s defense counsel in
this case. It took sixty-four days for the military judge to authenticate the record of
trial. The government provided an explanation in its post-trial submissions for this
delay, citing a backlog of cases and short staffing of court reporters. As annotated
on the authentication page, the military judge was on temporary duty away from Fort
Bragg, North Carolina, for a significant period of time after receipt of the record of
trial for review and authentication. Despite this explanation, the delay between
announcement of sentence and action could “adversely affect the public’s perception
of the fairness and integrity of military justice system . . . .” Ney, 68 M.J. at 617.
Thus, we find that relief is appropriate under the facts of this case.

                                   CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as provides for a bad-conduct discharge, confinement for three
months, and reduction to the grade of E-1. All rights, privileges, and property, of
which appellant has been deprived by virtue of this decision setting aside portions of
the sentence are ordered restored. See UCMJ arts. 58b(c), and 75(a).

      Judge CAMPANELLA and Judge CELTNIEKS concur.




                                           2
HUDSON—ARMY 20140428

                       FOR THE
                           THE COURT:
                               COURT:
                       FOR




                       MALCOLM
                       MALCOLM H.  H. SQUIRES,
                                      SQUIRES, JR.
                                               JR.
                       Clerk of
                       Clerk of Court
                                Court




                         3